



COURT OF APPEAL FOR ONTARIO

CITATION: French v. McColeman, 2015 ONCA 807

DATE: 20151123

DOCKET: C60475

Cronk, Epstein and Huscroft JJ.A.

BETWEEN

Julie Michelle French

Appellant

and

Michael Allan McColeman

Respondent

Julie French, in person

Robert Bickle, for the respondent

Inga Rinne, for the Office of the Childrens Lawyer

Heard: November 12, 2015

On appeal from the order of Justice John R. Belleghem of
    the Superior Court of Justice, dated September 3, 2014.

APPEAL BOOK ENDORSEMENT

[1]

At the outset of oral argument of this appeal, counsel for the Office of
    the Childrens Lawyer (the OCL) informed the court that, for reasons that are
    unclear, the OCLs materials (including two facta) were never served on the
    appellant by the process server/agency requested to do so.  They were, however,
    properly served on the respondent.

[2]

The unfairness in proceeding with argument of the appeal in these
    circumstances is apparent, especially since the appellant is a self-represented
    litigant.

[3]

We conclude that the interests of justice and fairness require that this
    appeal be adjourned to the first available date.  That date, we are informed by
    court staff, is December 9, 2015.  Accordingly, the appeal is adjourned to
    December 9, 2015, to be argued on that date, peremptory to all parties.

[4]

In the unusual circumstances requiring this last-minute adjournment of
    the appeal, it is, in our view, appropriate that the OCL bear some
    responsibility for the costs thrown away of todays attendance.  The appellant
    and the respondent are each entitled to the costs of todays attendance,
    payable by the OCL, in the amount of $1,000, inclusive of disbursements and all
    applicable taxes.  These costs are to be paid to the appellant and the
    respondent within 30 days from todays date.

[5]

Finally, we note that the OCLs counsel has confirmed to the court that
    she has now provided a copy of the OCLs materials to the appellant.


